Docket No. 109541.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



CHRISTOPHER RIES et al., Appellants, v. THE CITY OF
               CHICAGO, Appellee.

                 Opinion filed February 25, 2011.



   JUSTICE THOMAS delivered the judgment of the court, with
opinion.
   Chief Justice Kilbride and Justices Freeman, Garman, Karmeier,
and Burke concurred in the judgment and opinion.
   Justice Theis specially concurred, with opinion.



                             OPINION

    Plaintiffs, Christopher Ries and Michael Martinez, were injured
when Demario Lowe stole a police vehicle, ran a red light, and
crashed into their vehicle. Plaintiffs sued Officer Sergio Oliva of the
Chicago police department and the City of Chicago in the circuit
court of Cook County. The case ultimately went to the jury against
the City only, and the jury entered a verdict for plaintiffs. The
appellate court determined, inter alia, that the City was immune from
liability pursuant to section 4–106(b) of the Local Governmental and
Governmental Employees Tort Immunity Act (Tort Immunity Act)
(745 ILCS 10/4–106(b) (West 2008)), which immunizes local public
entities and their employees from liability for injuries inflicted by
escaping prisoners. Accordingly, the court held that the circuit court
should have entered a judgment notwithstanding the verdict in favor
of the City. 396 Ill. App. 3d 418. We allowed plaintiffs’ petition for
leave to appeal (Ill. S. Ct. R. 315 (eff. Feb. 26, 2010)), and we now
affirm the appellate court.

                            BACKGROUND
    The facts, including a complete summary of the trial testimony,
are set forth fully in the appellate court opinion. 396 Ill. App. 3d 418.
We summarize here only those facts that are necessary to an
understanding of our decision. On February 22, 2002, at
approximately 2:15 p.m., Chicago police officer Sergio Oliva, who
had been on assignment guarding People’s Gas, left to put gas in his
supervisor’s vehicle. While cutting through a parking lot, he noticed
several persons standing around a young man. One of these persons
flagged down Oliva and told him that there had been a traffic accident
and that the man they were surrounding had tried to flee the scene.
Oliva then placed the man, Demario Lowe, in the back of his squad
car. Oliva did not handcuff Lowe, and he left the keys in the ignition
and the engine running. Oliva soon saw Lowe driving away in his
vehicle, and he realized that the car did not have a cage or screen to
prevent access to the front.
    When Oliva’s supervisor, Sergeant Edward Veth, arrived on the
scene, he saw Lowe driving out of the parking lot in Oliva’s vehicle.
Veth activated his lights and siren and initiated pursuit. Another
Officer, Elmer, heard a radio transmission that Oliva’s vehicle had
been stolen. When Elmer saw the vehicle pass him, he also initiated
pursuit. Lowe ultimately hit several parked vehicles and then drove
through a red light at a high rate of speed and collided with plaintiffs’
vehicle at the intersection of Pratt and Western Avenues. Plaintiffs
had been stopped at a red light waiting to make a left turn when Lowe
struck their vehicle. Both plaintiffs suffered multiple injuries.
    Plaintiffs sued Oliva and the City of Chicago, alleging willful and
wanton misconduct. Plaintiffs alleged that the City, through Oliva,
engaged in willful and wanton misconduct by failing to properly
secure Lowe, failing to turn off the squad car’s engine and remove the
keys, failing to place Lowe in a police vehicle that had a protective


                                  -2-
divider, and failing to secure or lock the rear door.
    The City and Oliva moved to dismiss, citing various provisions
of the Tort Immunity Act (745 ILCS 10/1–101 et seq. (West 2008)).
Oliva alleged that he was immune under section 4–106(b), which
immunizes municipalities and employees from liability for injuries
inflicted by an escaped or escaping prisoner. The City moved to
dismiss based on sections 4–102 (745 ILCS 10/4–102 (West 2008))
(immunizes municipalities and employees from liability for failure to
provide adequate police protection or service or failure to prevent a
crime) and 4–107 (745 ILCS 10/4–107 (West 2008)) (immunizes
municipalities and employees from liability for injuries caused by the
failure to make an arrest or by releasing a person in custody). Relying
on Doe v. Calumet City, 161 Ill. 2d 374 (1994), the circuit court
denied the motions. The court stated that Doe had held that willful
and wanton misconduct is an exception to the immunities granted in
the Act, and that Doe abrogated cases that held that sections 4–102
and 4–107 provide blanket immunities that prevail over section
2–202’s exception for willful and wanton misconduct.
    Plaintiffs later filed a first amended complaint, adding allegations
that the officers who pursued Lowe after he stole the police car failed
to terminate the pursuit when the danger to the public exceeded the
benefit of apprehending Lowe. The amended complaint alleged that
the City, through the pursuing officers, engaged in willful and wanton
misconduct when it failed to terminate the pursuit when the
apprehension of the fleeing motorist was outweighed by the inherent
danger of the pursuit to the general public, the speed of the pursuit
became excessive, the volume of pedestrian and vehicular traffic
endangered the traveling public, the pursuit vehicle was involved in
a property damage accident, and the identity of the fleeing motorist
could be easily ascertained.
    Defendants counterclaimed against plaintiff Ries. The
counterclaim sought contribution from Ries on the grounds that he
was comparatively negligent in several respects, including that he had
cannabis and cocaine in his system at the time of the accident.
Defendants also filed a third-party complaint against Lowe. In their
answer to the amended complaint, defendants raised affirmative
defenses based on several provisions of the Tort Immunity Act and
the common law doctrine of public officials’ immunity. Defendants

                                  -3-
also raised an affirmative defense of Ries’s comparative negligence
on the same grounds as asserted in their June 2005 counterclaim.
    The circuit court granted plaintiffs partial summary judgment on
defendants’ affirmative defense of comparative negligence. The court
reasoned that there was no nexus between Ries’s drug use and the
accident. The court also dismissed defendants’ tort immunity
affirmative defenses on the same grounds on which it had denied
defendants’ motion to dismiss–that section 2–202’s exception for
willful and wanton misconduct is an established exception to the
immunities provided in the Act.
    The court ultimately granted a directed verdict to Oliva, based on
section 4–107.1 This section provides immunity for injuries caused by
the failure to make an arrest or by releasing a person in custody. The
court also stated that Oliva was entitled to a directed verdict on the
claims regarding leaving the key in the car and the car’s engine
running, finding that this conduct did not amount to willful and
wanton misconduct. The court ruled that the City was immune on the
same basis as Oliva, but did not grant the City a directed verdict in all
respects. The court explained at the jury instruction conference that,
while the City could not argue that Oliva’s conduct was willful and
wanton, the plaintiffs’ theory was that “the entire manner in which the
police handled this incident was willful and wanton.” Thus, while the
jury would be precluded from basing liability on Oliva’s conduct
alone, the plaintiffs would be allowed to argue that the conduct of the
various officers–including Oliva–“in conjunction with or
synergistically with each other, was willful and wanton behavior.”
Thus, the court ultimately provided jury instructions which directed
the jury to determine if the City, through its employees, including
Oliva, engaged in willful and wanton misconduct.
    The jury ultimately returned a verdict for Ries for $4,052,573 and
for Martinez for $159,069, and allocated 35% fault to the City and


   1
     The trial court believed that Oliva was entitled to a directed verdict
whether section 4–106(b) or section 4–107 applied. In the trial court’s
view, either Lowe was an escaping prisoner, and thus Oliva was immune
under section 4–106(b), or Oliva failed to make an arrest, in which case
section 4–107 applied.

                                   -4-
65% to Lowe. The jury answered “yes” to a special interrogatory that
asked, “Did the City of Chicago engage in a course of action that
showed an utter indifference to or conscious disregard for the safety
of others?” The City moved for a judgment notwithstanding the
verdict or, in the alternative, a new trial. The court denied the motion.
    The City appealed, and the appellate court reversed. 396 Ill. App.
3d 418. The appellate court held that the City should have been
granted JNOV. First, the court held that the City was immune for all
claims involving Officer Oliva. Section 2–109 of the Tort Immunity
Act states that “[a] local public entity is not liable for an injury
resulting from an act or omission of its employee where the employee
is not liable.” 745 ILCS 10/2–109 (West 2008). The City had been
sued on a respondeat superior theory. Thus, once the circuit court
directed a verdict for Officer Oliva, the City could not be held liable
for Oliva’s conduct. 396 Ill. App. 3d at 428-29. The court rejected
plaintiffs’ argument that the directed verdict for Oliva had been
partial. The court pointed out that the directed verdict order stated
that “[t]he court grants a directed verdict in favor of Sergio Oliva and
against plaintiff and for costs.” Id. at 429. On other occasions, the
circuit court explained that Oliva was “no longer a party to this case”
and that “Oliva has been dismissed out of this case.” Id. For these
reasons, the circuit court would not allow plaintiffs to argue to the
jury that Oliva’s conduct had been willful and wanton.
    Plaintiffs argued that the trial court’s inclusion of Oliva’s conduct
in the jury instructions showed that the directed verdict was only
partial. The appellate court disagreed. The appellate court held that,
once the trial court directed a verdict for Oliva, it was error to issue
an instruction that would allow the jury to find the city liable based
on Oliva’s conduct. Because Oliva had been granted a directed
verdict, the City could not be held liable for willful and wanton
misconduct in relation to Oliva’s conduct. Id.
    Next, the appellate court considered whether the city could be
held liable for the actions of the two police officers who pursued
Lowe. The City argued that it was immune under section 4–106(b),
which provides immunity to public entities and their employees for
“[a]ny injury inflicted by an escaped or escaping prisoner.” 745 ILCS
10/4–106(b) (West 2008). The appellate court agreed.
    First, the court held that Lowe was an escaping prisoner.

                                  -5-
According to the court, the record clearly showed that Lowe was in
custody. He obviously did not consider himself free to leave, as he
stole a squad car in order to flee the scene. The court also noted that
plaintiffs themselves believed that Lowe was under arrest and elicited
testimony in their case to show that Oliva violated Chicago police
department procedures for restraining an arrestee. Thus, because
Lowe was an escaping prisoner, the City was immune from liability
for injuries inflicted by Lowe. 396 Ill. App. 3d at 430-31.
    Next, the appellate court considered plaintiffs’ argument that
section 2–202’s exception for willful and wanton misconduct would
apply to this case. Section 2–202 provides that “[a] public employee
is not liable for his act or omission in the execution or enforcement
of any law unless such act or omission constitutes willful and wanton
conduct.” 745 ILCS 10/2–202 (West 2008). In Doe, this court held
that a plaintiff could rely on this exception even when section 4–102
of the Act was otherwise applicable. Doe, 161 Ill. 2d at 389-90.
Section 4–102 provides, inter alia, that:
         “Neither a local public entity nor a public employee is liable
         for failure to establish a police department or otherwise
         provide police protection service or, if police protection
         service is provided, for failure to provide adequate police
         protection service, failure to prevent the commission of
         crimes, failure to detect or solve crimes, and failure to identify
         or apprehend criminals.” 745 ILCS 10/4–102 (West 2008).
Section 4–102 contains no exception for willful and wanton
misconduct. This court in Doe held that plaintiffs can avoid statutory
immunities granted municipalities and their employees by proving
willful and wanton misconduct. Doe, 161 Ill. 2d at 390. In doing so,
the court rejected such cases as Luber v. City of Highland, 151 Ill.
App. 3d 758 (1986), and Jamison v. City of Chicago, 48 Ill. App. 3d
567 (1977), which had held that the blanket immunities provided to
police officers in sections 4–102 and 4–107 prevailed over section
2–202. Doe, 161 Ill. 2d at 389.
    The appellate court rejected plaintiffs’ position out of hand. The
court adopted the City’s argument that section 2–202’s willful and
wanton exception had been applied only to section 4–102, and that
there was no basis to apply it to the absolute immunity provided by
section 4–106(b). 396 Ill. App. 3d at 432-33. Despite agreeing with

                                   -6-
the City on this point, the appellate court expounded at length on
what it would decide “even if” it agreed with plaintiffs’ position that
section 2–202’s willful and wanton exception could be applied to
section 4–106(b). In that case, the appellate court explained, it would
hold that the willful and wanton exception did not apply under the
facts of this case. Id. at 433-35.
    The appellate court noted that Doe had been limited by this court
in DeSmet v. County of Rock Island, 219 Ill. 2d 497 (2006). The
appellate court concluded that, under DeSmet’s analysis, the police
must exercise control over the scene where the injury occurred in
order for section 2–202 to act as an exception to section 4–102
immunity. Thus, if the court were to apply section 2–202’s willful
and wanton exception to section 4–106(b), plaintiffs would have to
show that the police controlled the scene where plaintiffs were
injured. Because the officers pursuing Lowe were not present at the
intersection where the accident occurred, they could not have been in
control of the scene. 396 Ill. App. 3d at 434. Consequently, under
DeSmet, plaintiffs could not invoke section 2–202 as an exception to
section 4–106(b) immunity. Id. at 434-35.
    Finally, the appellate court also agreed with the City that section
2–202 did not apply for another reason. By its plain language, section
2–202 applies only to public employees. Here, the officers who
pursued Lowe were never named as defendants, and Oliva was
granted a directed verdict. The City was thus the only remaining
defendant, and section 2–202 of the Act does not apply to entities. Id.
at 436. Accordingly, the court concluded that section 2–202 could not
by invoked to uphold a judgment against the City. Id.
    We allowed plaintiffs’ petition for leave to appeal.

                              ANALYSIS
    Plaintiffs raise four issues on appeal: (1) whether the appellate
court erred in holding that DeSmet requires that the police control an
accident scene in order for a plaintiff to rely on section 2–202’s
exception for willful and wanton misconduct; (2) whether a plaintiff
who alleges that he was injured as a result of municipal employee’s
conduct in enforcing the law must sue the offending officer
personally in order for section 2–202 to be applicable; (3) whether

                                 -7-
section 4–106(b)’s immunity for injuries inflicted by escaping
prisoners applies to these facts; and (4) whether the appellate court
erred in holding that the initial directed verdict for Oliva was binding
and that the court could not later clarify that ruling in allowing the
jury to decide whether Oliva contributed to the accident.
    The City sees the case in simpler terms. The City argues that the
principal issue before the court is whether it was entitled to JNOV
because section 4–106(b) entitles it to immunity on all of plaintiffs
claims. We agree with the City that it was immune under section
4–106(b), and hold that the appellate court–although overly
complicating the analysis–correctly entered JNOV for the city.
    A motion for JNOV should be granted only when the evidence
and inferences therefrom, viewed in the light most favorable to the
nonmoving party, so overwhelmingly favors the movant that no
contrary verdict based on that evidence could ever stand. Maple v.
Gustafson, 151 Ill. 2d 445, 453 (1992). A decision on a motion for
JNOV is reviewed de novo. Snelson v. Kamm, 204 Ill. 2d 1, 42
(2003).
    We are also asked to construe various provisions of the Tort
Immunity Act. In interpreting a provision of the Tort Immunity Act,
as with any statute, our primary goal is to ascertain and give effect to
the intention of the legislature. DeSmet, 219 Ill. 2d at 510. We seek
that intent first from the plain language used in the statute, and if that
language is clear and unambiguous, we are not at liberty to depart
from the languages’s plain meaning. Id. Questions of statutory
construction are reviewed de novo. Solon v. Midwest Medical
Records Ass’n, 236 Ill. 2d 433, 439 (2010).

                 Lowe Was an Escaping Prisoner
   Section 4–106(b) of the Tort Immunity Act provides, in part, that:
      “Neither a local public entity nor a public employee is liable
      for:
           ***
           (b) Any injury inflicted by an escaped or escaping
      prisoner.” 745 ILCS 10/4–106(b) (West 2008).
The Act does not require a formal arrest or imprisonment, but rather


                                   -8-
defines “prisoner” as “a person held in custody.” 745 ILCS 10/4–101
(West 2008). There can be no doubt that Lowe was an escaping
prisoner under this section.
     The Act does not define the term “custody.” Black’s defines it as
“[t]he detention of a person by virtue of lawful process or authority.”
Black’s Law Dictionary 442 (9th ed. 2009). Black’s further defines
“physical custody” as “custody of a person (such as an arrestee)
whose freedom is directly controlled and limited.” Black’s Law
Dictionary 1263 (9th ed. 2009). As this court noted in People v.
Campa, 217 Ill. 2d 243 (2005), an earlier edition of Black’s explained
that “ ‘The term [custody] is very elastic and may mean actual
imprisonment or physical detention or mere power, legal or physical,
of imprisoning or of taking manual possession.’ ” Campa, 217 Ill. 2d
at 254, quoting Black’s Law Dictionary 347 (5th ed. 1979). Thus, in
Campa, this court determined that the term “custody” in the speedy-
trial statute was sufficiently broad to include a defendant who was in
a day reporting center program. Campa, 217 Ill. 2d at 255. This court
found support for its conclusion in decisions such as People v.
Simmons, 88 Ill. 2d 270 (1981), wherein the court determined that a
person who failed to return for an independent day release program
could be considered to have escaped from custody and thus
prosecuted for escape. Campa, 217 Ill. 2d at 255-57. In the Miranda
context, in which custodial interrogation triggers the requirement of
the Miranda warnings, a person is considered in custody when a
reasonable person would have felt that he or she was not at liberty to
terminate the interrogation and leave. People v. Braggs, 209 Ill. 2d
492, 506 (2003). See also United States v. Abdulla, 294 F.3d 830, 834
(7th Cir. 2002) (“An individual is considered ‘in custody’ when his
movement is restrained to the degree comparable to a formal arrest.”).
     Clearly, Lowe was an escaping prisoner as defined by the Tort
Immunity Act. If the legislature had meant the term “custody” to be
so restrictive as to include only imprisonment, the legislature almost
certainly would have used the term “imprisonment” instead. For
purposes of this case, it is not necessary to determine how broad the
term “custody” may be, as it is certainly broad enough to include
situations such as this. Here, Oliva arrived at the scene of a traffic
accident and was told that Lowe had caused the accident and was
attempting to flee the scene. Oliva then placed Lowe in the back of

                                 -9-
his squad car. Lowe was in custody at this point. He was being
detained, and his freedom of movement had been directly controlled
and limited by Oliva’s lawful authority. Moreover, a reasonable
person placed in the back of a squad car by a police officer would not
feel free to leave.
    Directly contradicting the position they took at trial, plaintiffs
claim that whether Lowe was a prisoner was a question of fact that
should have been resolved by the jury.2 We disagree. This was not a
question of fact. Rather, we agree with the City that the relevant
inquiry is the legal effect of the undisputed facts. Here, given that
Lowe was placed in the back of a squad car by a police officer who
had been told that Lowe was trying to flee the scene of an accident
that he had caused, Lowe was being held in custody as a matter of
law. Thus, he met the definition of a prisoner under the statute, and
he was an escaping prisoner when he stole the car.

     The City Had Absolute Immunity Under Section 4–106(b)
    Because Lowe was an escaping prisoner, and he caused plaintiffs’
injuries when he crashed into their vehicle, the City was immune
under section 4–106(b). Again, this provision immunizes local
governments and their employees for injuries “inflicted by an ***
escaping prisoner.” If the jury verdict were to be upheld, then the City
unquestionably would be held liable for injuries inflicted by an
escaping prisoner. Plaintiffs attempt to avoid this result by arguing
that section 4–106(b) does not cover Oliva’s conduct or the conduct
of the pursuing officers, and it is that conduct for which plaintiffs are
seeking to hold the City liable. Plaintiffs argue that their case is about

    2
      Plaintiffs pleaded that Lowe was under arrest and built their case
around establishing that the officers did not follow proper procedures for
arresting an individual. Plaintiffs’ attorney argued that, “We’re not
claiming that he failed to make an arrest. We are claiming that he made the
arrest. He made the arrest. The person was a prisoner, and he failed to
prevent him from escaping.” Plaintiffs’ attorney also specifically argued to
the trial court that the evidence was “undisputed” that Lowe was in
custody; that the jury should be told that it “need not consider” this
question; and that “the law is he’s in custody,” and this was true “whether
he’s arrested or not.”

                                   -10-
the City’s conduct–through its officers–in failing to properly restrain
Lowe initially and then in recklessly pursuing him through the streets
of Chicago. We agree with the City that this is mere semantics
designed to avoid a clearly applicable immunity. According to
plaintiffs’ own complaint, their injuries were suffered when Lowe ran
a red light and crashed into their vehicle. According to the complaint,
plaintiffs suffered “severe, and permanent injuries, both externally
and internally.” These injuries were inflicted by an escaping prisoner,
and plaintiffs are attempting to recover damages for these injuries.
    Moreover, plaintiffs’ argument could essentially render section
4–106(b) a nullity. Anytime a prisoner escapes from custody, a
plaintiff would likely be able to point to some failure by those
responsible for keeping the prisoner in custody. Indeed, on what other
basis would a plaintiff injured by an escaped or escaping prisoner
seek to hold a local government or its employees liable if not for its
conduct in allowing the prisoner to escape or in attempting to
apprehend the prisoner? If a plaintiff injured by an escaping prisoner
could plead around section 4–106(b) merely by arguing that his case
was really about the conduct of those who let the prisoner escape,
then it is difficult to see how section 4–106(b) would have any real
effect. This could not have been the legislature’s intent. We also
assume that the legislature realized that any escaping-prisoner
situation would involve pursuit by law enforcement officers. The
legislature chose not to focus on the conduct of law enforcement
officials in enacting this section, but rather worded it broadly to
provide immunity for all injuries inflicted by escaping prisoners.
Plaintiffs’ injuries were inflicted by an escaping prisoner, and they
cannot avoid section 4–106(b) by arguing that their case was really
about something else.

           Section 4–106(b) Prevails Over Section 2–202
    Plaintiffs contend that the City’s liability should not turn on the
status of the person being pursued. Plaintiffs argue that section
2–202, which provides that “[a] public employee is not liable for his
act or omission in the execution or enforcement of any law unless
such act or omission constitutes willful and wanton conduct” (745
ILCS 10/2–202 (West 2008)), has been applied to police chases
generally. See, e.g., Shuttlesworth v. City of Chicago, 377 Ill. App. 3d

                                 -11-
360, 365-69 (2007); Wade v. City of Chicago, 364 Ill. App. 3d 773,
780-81 (2006); Morton v. City of Chicago, 286 Ill. App. 3d 444, 446-
55 (1997). Thus, plaintiffs contend, it makes no sense that the City
cannot be held liable for willful and wanton misconduct here, when
it could have been if Lowe had not been an escaping prisoner. That
is an argument for the legislature. As this court stated in DeSmet:
        “This court may not legislate, rewrite or extend legislation. If
        a statute, as enacted, seems to operate in certain cases unjustly
        or inappropriately, the appeal must be to the General
        Assembly, and not to this court.” DeSmet, 219 Ill. 2d at 510.
    Here, both section 2–202 and section 4–106(b) potentially apply
to the facts of this case. However, section 4–106(b), the more
specifically applicable immunity, controls. This court explained in
Murray v. Chicago Youth Center, 224 Ill. 2d 213, 233-34 (2007), that
a statute that is particular and relates to only one subject will prevail
over one that applies to cases generally. In that case, the 13-year-old
plaintiff was rendered a quadriplegic from a trampoline accident
during an extracurricular lunch period tumbling class. Id. at 217. This
court determined that section 3–109 of the Tort Immunity Act (745
ILCS 10/3–109 (West 2008)), which specifically covered immunity
for a person’s voluntary participation in hazardous recreational
activities–including trampolining–prevailed over sections 2–201 (745
ILCS 10/2–201 (West 2008)) (immunity for injuries resulting from
act or omission in determining policy) and 3–108(a) (745 ILCS
10/3–108(a) (West 2008)) (immunity for injuries caused by failure to
supervise an activity on or the use of any public property). Thus, the
plaintiffs were entitled to rely on section 3–109’s exception for
willful and wanton misconduct, and the defendants could not rely on
the more complete immunity provided by sections 2–201 and
3–108(a). Murray, 224 Ill. 2d at 228-34.
    The appellate court applied the same reasoning in Ware v. City of
Chicago, 375 Ill. App. 3d 574 (2007), to conclude that sections 2–105
(745 ILCS 10/2–105 (West 2008)) and 2–207 (745 ILCS 10/2–207
(West 2008)) of the Tort Immunity Act (which specifically apply to
inspections of property) prevailed over section 2–202. Sections 2–105
and 2–207 do not contain exceptions for willful and wanton
misconduct, and thus the plaintiffs could not rely on section 2–202’s
exception for willful and wanton misconduct when sections 2–105

                                  -12-
and 2–207 were applicable. Ware, 375 Ill. App. 3d at 583.
    Here, section 4–106(b) deals specifically with immunity for
injuries inflicted by escaping prisoners, while section 2–202 is a
general section applying to immunity for acts or omissions in the
execution or enforcement of any law. Thus, even if we were to
conclude that section 2–202 applies here, it could not prevail over
section 4–106(b), which applies more specifically and contains no
exception for willful and wanton misconduct.

  Section 2–202 Does Not Provide a General Willful and Wanton
     Exception to the Other Sections of the Tort Immunity Act
    On a closely related point, the trial court denied the City’s motion
to dismiss on the grounds that Doe held that section 2–202’s
exception for willful and wanton misconduct was a general exception
to the immunities otherwise granted to police officers in the Tort
Immunity Act. Before this court, plaintiffs contend that Doe remains
good law. In Doe, the plaintiffs sued Calumet City and several
officers who responded to a crime scene. Jane Doe escaped from her
house following an attempted rape, but the intruder remained in the
house with her children. According to the complaint’s allegations,
one officer, Horka, refused to break down the door and prevented
others from doing so. Officers physically restrained Doe when she
attempted to rescue her children and were verbally abusive toward
her. By the time the officers finally entered the apartment, the intruder
had repeatedly raped Doe’s daughter and choked and threatened her
son. Doe, 161 Ill. 2d at 381-83. Calumet City claimed immunity
under sections 4–102 (immunity for liability for, inter alia, failure to
provide adequate police services, prevent the commission of crimes,
or apprehend criminals) and 4–107 (immunity for liability for failure
to make an arrest or releasing a person in custody). Doe held that
defendants were not liable for simple negligence, but that the
plaintiffs could rely on section 2–202’s exception for willful and
wanton misconduct. Id. at 384-90. However, the plaintiffs could
assert a willful and wanton claim only against Officer Horka, the
officer in control of the scene, because the other officers were merely
following orders. Id. at 390-91. Doe rejected such cases as Luber and
Jamison, which had held that the blanket immunities provided to
police officers in sections 4–102 and 4–107 prevailed over section

                                  -13-
2–202, and specifically held that plaintiffs may escape statutory
immunities granted municipalities and their employees by proving
willful and wanton misconduct. Id. at 389-90.
    This view did not last long. A mere three years after Doe, this
court filed In re Chicago Flood Litigation, 176 Ill. 2d 179 (1997),
which endorsed the principle specifically rejected in Doe. In Chicago
Flood, this court made clear that if a Tort Immunity provision does
not contain an exception for willful and wanton misconduct, then no
such exception exists:
            “The plain language of section 2–201 is unambiguous.
        That provision does not contain an immunity exception for
        willful and wanton misconduct. Where the legislature has
        chosen to limit an immunity to cover only negligence, it has
        unambiguously done so. Since the legislature omitted such a
        limitation from the plain language of section 2–201, then the
        legislature must have intended to immunize liability for both
        negligence and willful and wanton misconduct. See Barnett,
171 Ill. 2d at 391-92; West v. Kirkham, 147 Ill. 2d 1, 6-7
        (1992). Cases holding to the contrary (e.g., Barth v. Board of
        Education, 141 Ill. App. 3d 266, 272-74 (1986) (holding that
        section 2–201 did not immunize willful and wanton
        misconduct)) are overruled on this point.” (Emphasis added.)
        Chicago Flood, 176 Ill. 2d at 196.
As one federal court was quick to point out, Doe simply cannot be
read as surviving Chicago Flood on this point. See Regalado v. City
of Chicago, 40 F. Supp. 2d 1009, 1016-17 (N.D. Ill. 1999) (refusing
to read willful and wanton exception into section 4–102 of the Act
based on Chicago Flood and referring to Doe as “no longer good
law”).
    This court would continue to adhere to Chicago Flood in
subsequent cases. See, e.g., Village of Bloomingdale v. CDG
Enterprises, 196 Ill. 2d 484, 491-94 (2001) (reviewing cases holding
that when an immunity does not contain a willful and wanton
exception, none exists); Harinek v. 161 North Clark Street Ltd.
Partnership, 181 Ill. 2d 335, 347 (1998) (“Even willful and wanton
conduct, however, cannot deprive a municipality of an immunity
granted by section 2–201 of the Act [citation].”).


                                -14-
    In DeSmet, this court once again made clear that when a provision
of the Tort Immunity Act contains no exception for willful and
wanton misconduct, we will not read one in. Moreover, this court
held this even in the context of section 4–102, the very section at
issue in Doe. In that case, the police failed to respond to a report that
a car had driven off of a highway and into a ditch. The motorist was
found dead next to her vehicle three days later. DeSmet, 219 Ill. 2d at
500-02. This court held that the defendants were immune under
section 4–102 (id. at 505), and that plaintiffs could not avoid this
immunity by pleading willful and wanton misconduct:
             “Moreover, since section 4–102 contains no exception for
        willful and wanton misconduct, that section would immunize
        defendants even if we were to accept plaintiff’s argument that
        the facts alleged in her complaint support that
        characterization. As we noted in Village of Bloomingdale, and
        our prior decisions discussed therein, when the legislature
        intends to limit an immunity provision to cover only
        negligence and not willful and wanton misconduct, it has
        ‘ “unambiguously done so.” ’ Village of Bloomingdale, 196
Ill. 2d at 491, quoting Barnett, 171 Ill. 2d at 391. When the
        plain language of an immunity provision in the Tort Immunity
        Act contains no exception for willful and wanton misconduct,
        we have reasoned that the legislature ‘ “intended to immunize
        liability for both negligence and willful and wanton
        misconduct.” ’ Village of Bloomingdale, 196 Ill. 2d at 491,
        quoting Barnett, 171 Ill. 2d at 391-92.This court applied that
        reasoning in Harinek and Chicago Flood Litigation to hold
        that section 2–201 of the Tort Immunity Act immunized
        defendants against allegations of willful and wanton
        misconduct. Harinek, 181 Ill. 2d at 347; In re Chicago Flood
        Litigation, 176 Ill. 2d at 196. Identical reasoning was utilized
        in Henrich v. Libertyville High School, 186 Ill. 2d 381, 395
        (1998), and Barnett, 171 Ill. 2d at 391-92, en route to
        holdings that the version of section 3–108 then in effect
        afforded ‘full immunity.’ Barnett, 171 Ill. 2d at 393. The
        analysis employed in those decisions compels the same
        conclusion in this case.
             Section 4–102 of the Act is comprehensive in the breadth

                                  -15-
         of its reach, addressing situations where no police protection
         is provided to the general public and those in which
         inadequate protection is provided. Moreover, section 4–102
         contains no exception for willful and wanton misconduct. We
         hold, given the facts of this case, that section 4–102
         immunizes defendants against both negligence and willful and
         wanton misconduct.” (Emphasis in original.) DeSmet, 219 Ill.
2d at 514-15.
     Despite this unambiguous declaration of the principle that
exceptions for willful and wanton misconduct may not be read into
Tort Immunity provisions that do not contain them, the appellate
court below focused on the next portion of DeSmet in order to
determine if the willful and wanton exception in section 2–202 could
apply even in the presence of the complete immunity provided by
section 4–106(b).
     After rendering the above holding, the DeSmet court distinguished
the facts before it from Doe. Importantly, the court prefaced this
discussion with the comment that, “[t]o the extent that Doe still
represents good law, we hold it is inapplicable under these
circumstances.” (Emphasis added.) DeSmet, 219 Ill. 2d at 515. The
court then proceeded to explain why, even if Doe remained good law,
its reasoning would not apply to the facts before the court. This court
determined that “[w]hat emerges from this court’s decision in Doe is
a fact-specific application of section 2–202 that bears some striking
similarities to an application of the special duty exception to the
public duty rule.” Id. at 519. The court then set forth the requirements
for the special duty exception to the public duty rule as stated in Doe:
         “The special duty exception to the public duty rule requires
         that (1) the municipality must be uniquely aware of the
         particular danger or risk to which plaintiff is exposed; (2)
         there must be specific acts or omissions on the part of the
         municipality; (3) the specific acts must be affirmative or
         willful in nature; and (4) the injury must occur while the
         plaintiff is under the direct and immediate control of
         municipal employees or agents.” Id. at 519-20.
The DeSmet court explained that, in Doe, Officer Horka’s control of
the crime scene was sufficient that he could be held liable for willful
and wanton misconduct. Id. at 520.

                                 -16-
    DeSmet determined that there were three important distinguishing
features between Doe and the facts before it. First, in Doe, Officer
Horka responded to the scene. Second, Officer Horka was engaged in
the “execution or enforcement” of the law when he assumed a
supervisory role over the investigation and law enforcement activities
at the scene. Third, Officer Horka exercised control over the crime
scene. None of these elements were present in DeSmet, because the
police never responded to the call of the vehicle in the ditch. The
court then concluded:
            “In sum, we hold that the plain language of section 4–102
        of the Tort Immunity Act immunizes defendants under the
        facts of this case. Section 2–202 does not apply in this
        instance as an exception to section 4–102 immunity because
        defendants were not executing or enforcing the law and they
        did not exercise control over [the decedent].” Id. at 521.
    DeSmet can be read as leaving the door slightly ajar on the
continued viability of Doe. Because the case was clearly
distinguishable from Doe, it was unnecessary to determine
definitively if Doe remained good law. In Ware, the appellate court
determined that “DeSmet limited the supreme court’s holding in Doe
to the unique facts of that case and further limited the conjunctive
interpretation of section 2–202 to section 4–102 of the Tort Immunity
Act.” Ware, 375 Ill. App. 3d at 583. Given the structure of the
DeSmet opinion, that is the most that Doe could be read as standing
for in the wake of DeSmet. Again, DeSmet contained a categorical
rejection of the principle underlying Doe, followed by the statement
“[t]o the extent that Doe still represents good law, we hold it is
inapplicable under these circumstances” (DeSmet, 219 Ill. 2d at 515),
followed by an explanation of why the case was distinguishable from
Doe. In other words, the discussion in DeSmet distinguishing Doe is
relevant only “to the extent that Doe still represents good law.”
    But what extent is that? On this point, not at all. Again, Doe held
that section 2–202 provided a general willful and wanton exception
to the immunities provided by the Act and rejected those decisions
that held that blanket immunities provided by individual sections of
the Act prevail over section 2–202. Subsequently, a line of cases from
Chicago Flood to DeSmet held that if a section of the Tort Immunity
Act does not provide for a willful and wanton exception, then none

                                 -17-
exists. Chicago Flood specifically stated that decisions that held to
the contrary were overruled. Chicago Flood, 176 Ill. 2d at 196.
Numerous decisions have either questioned Doe’s continued validity
on this point or have simply cited it as being “overruled” by Chicago
Flood (see, e.g., Fitch v. Doe, No. 06–cv–0676–MJR, 2007 WL
1424329, at *3 (S.D. Ill. May 11, 2007); Shemenski v. Chapieski, No.
03C0861, 2005 WL 991831, at *12 n.9 (N.D. Ill. Apr. 13, 2005);
Fireman’s Fund Insurance Co. v. Werner Enterprises Inc., No.
03C3228, 2004 WL 406981, at *4 (N.D. Ill. Feb. 6, 2004); Regalado,
40 F. Supp. 2d at 1016-17; Carr v. Village of Richmond, No.
96C50203, 1999 WL 626773, at *5 (N.D. Ill. July 9, 1999); Sparks
v. Starks, 367 Ill. App. 3d 834, 837 (2006); Karas v. Strevell, 369 Ill.
App. 3d 884, 890 (2006), rev’d on other grounds, 227 Ill. 2d 440
(2008)). It is time for this court to acknowledge the obvious. Given
that Doe’s legal underpinning has been consistently repudiated by this
court, there is simply no longer any reason to try to either apply or
distinguish that case. We agree with those decisions that have held
that Doe is no longer good law, and we overrule such cases as Ozik
v. Gramins, 345 Ill. App. 3d 502 (2003), and Cadena v. Chicago
Fireworks Manufacturing Co., 297 Ill. App. 3d 945 (1998), which
continued to treat Doe as good law following Chicago Flood.
Because Doe’s holding that section 2–202 provides a general willful
and wanton exception to the immunities otherwise provided by the
Tort Immunity Act is no longer good law, we will not read a willful
and wanton exception into section 4–106(b).

                           CONCLUSION
    In sum, we conclude that the City was immune under section
4–106(b) because plaintiffs’ injuries were inflicted by an escaping
prisoner. Section 4–106(b) contains no exception for willful and
wanton misconduct, and the exception in section 2–202 could not
prevail over the absolute immunity provided in section 4–106(b).
    For the foregoing reasons, the judgment of the appellate court is
affirmed.

   Affirmed.



                                 -18-
    JUSTICE THEIS, specially concurring:
    I concur with my colleagues. Today, we acknowledge explicitly
that Doe v. Calumet City, 161 Ill. 2d 374 (1994), has been overruled
by a series of cases beginning with In re Chicago Flood Litigation,
176 Ill. 2d 179 (1997). We leave in Doe’s wake, however, unresolved
issues about the scope of the immunity provided by section 2–202 of
the Tort Immunity Act. See 745 ILCS 10/2–202 (West 2008). I write
separately to express my views on the proper analysis under that
section.
    The Doe court framed the question before it as whether the willful
and wanton “exception” in section 2–202 applies to police officers
owing no special duty to plaintiff. Doe, 161 Ill. 2d at 388. After
outlining two approaches to this question in appellate court case law,
the court found an answer to it in Leone v. City of Chicago, 156 Ill.
2d 33 (1993). Doe, 161 Ill. 2d at 389. Rather than discussing the
interplay between section 2–202 and other provisions of the Act,
particularly sections 4–102 and 4–107, the court focused on the
special duty doctrine. In a single, cryptic sentence, the court held that
“plaintiffs can escape the statutory immunities granted municipalities
and their employees either by proving facts that show the existence
of a special duty and proving simple negligence or by proving willful
and wanton conduct alone.” Doe, 161 Ill. 2d at 390.
    In Zimmerman v. Village of Skokie, 183 Ill. 2d 30, 46-47 (1998),
this court subsequently explained that the special duty exception to
the public duty rule could not override statutory immunities. In
DeSmet v. County of Rock Island, 219 Ill. 2d 497, 519 (2006), the
court described Doe’s holding as simply “a fact-specific application
of section 2–202.” But between those cases, the appellate court had
already expanded that holding into “the principle underlying Doe”
(slip op. at 17)–namely, that section 2–202’s willful and wanton
exception applies to other immunity provisions by implication. See,
e.g., Ozik v. Gramins, 345 Ill. App. 3d 502 (2003); Cadena v.
Chicago Fireworks Manufacturing Co., 297 Ill. App. 3d 945 (1998).
I agree now is the time to end that interpretation.
    In my view, rejecting the broad reading of section 2–202
purportedly adopted in Doe returns us to a more appropriate reading


                                  -19-
of that statute, which we expressed in Aikens v. Morris, 145 Ill. 2d
273, 282-83 (1991). In Aikens, two City of Evanston police officers
were transporting a prisoner when their squad car collided with
another vehicle. The driver of the other vehicle filed a negligence
claim against the city, and the city asserted that section 2–202
provided immunity. The trial court disagreed, and the appellate court
affirmed.
     We also affirmed, holding that the police officers were not
engaged in “executing or enforcing a law” at the time of the accident.
Id. at 286. We stated that “section 2–202 immunity is a limited
immunity, [whose] dimensions are narrower than the scope of a
police officer’s employment or his performance of official functions
and duties.” Id. at 281. Under section 2–202 “the appropriate analysis
begins with a determination of whether the public employee was
executing or enforcing law at the time of the subject incident.” Id. at
281 (discussing Trepachko v. Village of Westhaven, 184 Ill. App. 3d
241, 247 (1989)). We distinguished section 2–202 from section
4–102, explaining that “[s]ection 4–102 immunity may apply in the
context where police officers are simply ‘providing [or failing to
provide] police services,’ but section 2–202 immunity requires more
particular circumstances for its application, i.e., an act or a course of
conduct ‘in the execution or enforcement’ of law.” Id. at 282 (quoting
Ill. Rev. Stat. 1979, ch. 85, par. 2–202).
     I believe that this narrow interpretation of section 2–202 is
consonant with the public policy behind it. As we stated in Aikens,
section 2–202 “represents an attempt to assure to the community
those benefits accruing from both an energetic execution and
enforcement of laws as well as a proportioned sharing of risk.” Id. at
279. In the proper case the immunity provided by section 2–202 still
applies where municipal employees are engaged “in the execution or
enforcement of any law” (745 ILCS 10/2–202 (West 2008)), and
plaintiffs may still defeat that immunity by pleading and proving
willful and wanton conduct.




                                  -20-